RUSSELL, Judge
(dissenting).
I must respectfully dissent. No venue question is directly involved in this case, because unquestionably the stolen goods were being concealed in Bradley County, so the crime was committed there. Whether or not the evidence is sufficient to support Daniel’s guilt of that crime is the only question. I believe the evidence of the State, which is totally unrebutted, to be legally sufficient. Although basically circumstantial, I view the evidence to support no reasonable hypothesis except that of guilt, in view of Daniel’s fingerprint upon the stolen merchandise. Circumstantially, he was one of those who loaded the stolen property onto the rented truck and accompanied it by automobile to Bradley County. He, in concert with others, was guilty of concealing stolen property in Bradley County. I would affirm the conviction.